Citation Nr: 1204399	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for neuroepithelial cyst of the left cerebral hemisphere with headaches, inability to focus, vision disturbances, and sleep disturbances.  

2.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1998 to April 2007.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, a travel board hearing was held before the undersigned in Indianapolis, Indiana.  A transcript of the hearing is associated with the Veteran's claims file.  

The  issues of service connection for a psychiatric disability as secondary to neuroepithelial cyst of the left cerebral hemisphere, service connection for a seizure disability as secondary to neuroepithelial cyst of the left cerebral hemisphere, and service connection for a left hip disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

Throughout the appeal, the Veteran's neuroepithelial cyst of the left cerebral hemisphere has been manifested by headaches at least three to five times per week that are prolonged and productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for neuroepithelial cyst of the left cerebral hemisphere have been met for the entire appeal period.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice was accomplished in the December 2007 letter that provided all necessary notifications.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Moreover, the Veteran was advised of VA's duties to notify and assist in a March 2009 letter that explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's pertinent treatment records have been secured.  The RO arranged for VA examinations in December 2007 and May 2009.  The Board finds that the examinations to be adequate. Opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for any opinions rendered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Neither the Veteran nor his/her representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Rating for Neuroepithelial Cyst of the Left Cerebral Hemisphere

Service connection for neuroepithelial cyst of the left cerebral hemisphere was granted by the RO in a May 2008 rating decision.  The 30 percent initial disability rating was awarded under the provisions of Code 8100 as being analogous to migraine headaches from the date following the Veteran's discharge from service in 
April 2007.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In this case, the Board has considered the entire period of initial rating claim from April 2007 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Migraine, with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraine headaches, with characteristic prostrating attacks occurring on an average of once a month of the last several months is rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months, over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a noncompensable evaluation is warranted.  38 C.F.R. § 4.124a, Code 8100.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board finds that throughout the pendency of this appeal the Veteran's service-connected neuroepithelial cyst of the left cerebral hemisphere has been manifested by headaches averaging at least three to five times per week that are prolonged in nature and productive of severe economic impact.  As such the 50 percent rating is found to be warranted from the effective date of service connection in April 2007.  In this regard it is noted that on December 2007 VA examination, the Veteran's chief complaint regarding his service-connected neuroepithelial cyst was of headaches two to three times per week that lasted between one and five hours.  The headaches were described as starting in the left occipital region spreading to the whole head up to the frontal region.  He had a feeling that his head swelled and of wavy lines in front of his eyes.  He also had complaints of tunnel vision and dizziness with the headaches.  He had occasionally passed out for five to ten seconds during a headache episode.  He stated that his headaches interfered with his work as a manager at a Dollar General Warehouse, causing him to take off approximately two hours per week.  

VA outpatient records show that the Veteran received treatment for his complaints of headaches.  In August 2008, it was noted that he requested help with paperwork utilized for taking sick leave through the Family Medical Leave Act (FMLA), which records show was granted in September 2008.  Treatment records in September 2008 show that he reported having three to five headaches a week that lasted up to 24 hours.  On VA examination in May 2009, the Veteran reported having intense headaches at least four times per week that he described as being an 11 on a scale from 1 to 10.  He also stated that he had less intense, "smaller" headaches that rated as a 3 or 4 on a scale from 1 to 10.  The headaches could last up to six to nine hours and were throbbing in character when intense.  There were accompanied by photophobia, with seeing of black spots and flashes of light out of the peripheral vision.  Vision also became blurred at times or developed tunnel vision, which ultimately went dark in what the Veteran described as blackout spells.  He did state that he had not actually lost consciousness.  The headaches were improved by lying down taking a nap.  They also caused fatigue and memory difficulty and, on at least two occasions, a complete lack of concentration.  

In an affidavit received by VA in May 2009, the Veteran's friend details symptoms of the Veteran's disability that she has noted.  She stated that over seven months she had noticed memory loss, confusion, and severe headaches.  The headaches had caused him to call into work sick, using FMLA and that he described the headaches as feeling like his head was swollen.  

VA outpatient treatment records show that the Veteran continues to receive treatment for management of his frequent and chronic migraines.  In April 2010, it was noted that he was requiring more frequent usage of his medication for headache management, but the examiner did not recommend an early refill of the medication.  Rather, alternative treatments and encouragement of becoming more aware of the causative factors of the headaches were discussed.  In July 2010, the Veteran described having three to four severe headaches per week that were accompanied by photophobia, aura, emesis, and vertigo.  He stated that his memory worsened when he had a headache.  

During the travel Board hearing before the undersigned in October 2011 the Veteran testified that the frequency of his headaches had increased to six to eight times per week.  He stated that he took medication for the disability, which helped but did not eliminate them.  Often he stated that he had to lie down and "just try and sleep it off."  He stated that he was no longer working, having lost two jobs because of frequent headaches and doctors appointments to treat the disorder.  He stated that he had exhausted all of his leave and all of his eligibility for FMLA.  He stated that these symptoms had basically been progressively worsening since 2007.  

The symptoms described in the medical evidence of record as well as those described by the Veteran and his friend more nearly approximate the criteria for the 50 percent rating for migraine headaches because of the frequency and severity of the attacks.  The frequency of the headaches two to three times per week tends to show that the headaches are prolonged.  When first evaluated in 2007, he described two to three headaches per week that lasted up to 5 hours.  Over the years that the appeal has been pending, the disability has only worsened.  Severe economic inadaptability is suggested by that fact that the Veteran has left two recent employers due to frequent absences caused by the headache disability.  With the resolution of reasonable doubt in the Veteran's favor, this frequency and severity of headaches and impact on economic adaptability more nearly approximates the criteria for the 50 percent disability rating under DC 8100 throughout the pendency of the initial rating appeal.  38 C.F.R. § 4.124a. 

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's disability is rated on the frequency and severity of his headaches.  The interference with employment is a significant factor that directly corresponds to the schedular criteria for the 50 percent evaluation that has now been assigned.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's disability, and no referral for an extraschedular rating is required.  


ORDER

An initial rating of 50 percent for neuroepithelial cyst of the left cerebral hemisphere with headaches, inability to focus, vision disturbances, and sleep disturbances, is granted.  


REMAND

During testimony before the undersigned at the travel Board hearing in October 2011 the Veteran testified that he had not worked since September 2010 and had been terminated due to the severity of his service-connected headaches.  Such evidence in the record suggesting unemployability constitutes an informal claim for TDIU.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations").  See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  

Accordingly, the issue of TDIU is REMANDED for the following action:

The RO/AMC should adjudicate the issue of entitlement to TDIU.  If the determination is unfavorable to the Veteran, he and his representative should be provided with a statement of the case (SOC) that addresses all relevant actions taken on the claim for TDIU.  If the Veteran responds to the SOC by submission of a substantive appeal, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


